DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-7), a machine (claims 8-14) and an article of manufacture (claims 15-20). 

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea:
…determine a score for the individual for the extracted component of the identified competency [Claims 1, 8 and 15].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining a score for the competency of an individual is considered to set forth steps for managing personal behavior as well as following rules or instructions. As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

The dependent claims recite limitations relative to the independent claims, including, for example: 
…wherein creating a list of social networking elements comprises inferring the list of social networking elements by calculating, by the processor, a competency score and comparing the competency score to other individuals at various proficiency levels. [Claim 2],
…wherein the structural analysis comprises calculating, by the processor, network measures. [Claim 3],
…wherein the network measures are selected from the group consisting of closeness, in-degree, constraint, and efficiency [Claim 4],
…wherein the content analysis comprises calculating, by the processor, using neuro-linguistic processing to associate the list of social networking elements with content [Claim 5],
…wherein the created list is secured [Claim 6],
…wherein analyzing the social network further comprises using topic modelling techniques to measure similarities between social media posts and the extracted component of the identified competency [Claim 7].

 The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements – 
…A computer-implemented method comprising: extracting, by a processor, a component of an identified competency…; creating, by the processor, a list of social networking elements…; analyzing, by the processor, the created list… [Claim 1],
…A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: extracting a component of an identified competency… [Claim 8],
…A computer program product comprising one or more computer readable storage media having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: extracting a component of an identified competency… [Claim 15].
The processor, memory and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example:
 i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements – 
…A computer-implemented method comprising: extracting, by a processor, a component of an identified competency…; creating, by the processor, a list of social networking elements…; analyzing, by the processor, the created list… [Claim 1],
…A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: extracting a component of an identified competency… [Claim 8],
…A computer program product comprising one or more computer readable storage media having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: extracting a component of an identified competency… [Claim 15].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the Internet to gather data (gathering information related to an image processing apparatus) and “electronic recordkeeping” (output results section) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,  and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al., U.S. Publication No. 2019/0087781 [hereinafter Mercury] in view of Kurz, Rainer, and Dave Bartram. "Competency and individual performance: Modelling the world of work." Organizational effectiveness: The role of psychology 227 [hereinafter Kurz].

Regarding claim 1, Mercury discloses A computer-implemented method comprising: extracting, by a processor, a component of an identified competency from… (Mercury, ¶ 90,  Processing unit 504, which may be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 500), (Id., ¶ 135, system 1100 also includes a credential-to-skill mapping data store 1120, which may be implemented as a separate external data store and/or may be integrated into the digital credential data store of server 1100. The credential-to-skill mapping data store 1130 may include mappings of one or more tasks or skills associated with each badge type that a user may potentially earn. For example, a badge relating to automotive maintenance for a particular make of car may have associated skills and tasks that include particular maintenance tasks (e.g., tune-ups, part replacements, etc.) (discloses identified components of an identified automotive maintenance competency) for different model cars having the make);
creating, by the processor, a list of social networking elements associated with the extracted component of the identified competency (Id., ¶ 75, the library data store 303 may include metadata, properties, and other characteristics associated with the content resources stored in the content server 112. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources (discloses list of social network elements associated with competency components), license attributes of the content resources (e.g., any limitations and/or restrictions on the licensable use and/or distribution of the content resource), price attributes of the content resources (e.g., a price and/or price structure for determining a payment amount for use or distribution of the content resource), rating attributes for the content resources (e.g., data indicating the evaluation or effectiveness of the content resource), and the like. In some embodiments, the library data store 303 may be configured to allow updating of content metadata or properties, and to allow the addition and/or removal of information relating to the content resources. For example, content relationships may be implemented as graph structures, which may be stored in the library data store 303 or in an additional store for use by selection algorithms along with the other metadata), (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations);
analyzing, by the processor, the created list of social networking elements of a social network of an individual using structural analysis and content analysis (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations), (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components));
combining, by the processor, the structural analysis and the content analysis in a model to determine a score for the individual for the extracted component of the identified competency  (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components)), (Id., ¶ 228, Referring now to FIG. 41, an example diagram is shown representing a user interface screen (or multiple related screens) showing a visual comparison between a user's skills profile and other related profiles. In this example, a user has logged in to the skills view analyzer 4015 via a client device 4060 to request a skills profile. The user's skills profile may be displayed graphically, as in this case, with different bars representing the amount (e.g., current level) of different skills groups. In other cases, the user's skills profile may be output numerically via a chart of numbers or a spreadsheet describing the user's current skill level at a variety of different skills. As noted above, the user's current skill level for each skill (or group of related skills) may be determined by analyzing the badges earned by the user, the age of the badges, on-the-job monitoring, other tests and simulations, as well as other user data such as educational data, employment data, other professional certifications or verified traits/abilities of the user (discloses scoring competency components for a user)), (Id., Fig. 41, Figure depicts scoring competency components for a user).

    PNG
    media_image1.png
    492
    620
    media_image1.png
    Greyscale

While suggested, Mercury does not explicitly disclose …an underlying competency framework;
However, Kurz discloses …an underlying competency framework (Kurz, Fig. 10.1, Figure depicts a competency framework including components for each identified competency).

    PNG
    media_image2.png
    511
    754
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and competency scoring elements of Mercury to include the competency framework elements of Kurz in the analogous art of modeling competency and individual performance.
 The motivation for doing so would have been to “improve the matching of a user's current skill set to associated jobs/occupations, to demonstrate up to date skills during a job hiring or job review process, to suggest a refresher/recertification course for certain users with certain skills, and as a selling point for marketing of related/overlapping badges to reinforce skill sets, etc.” (Mercury, ¶ 197), wherein such improvements would benefit from Kurz’s “comprehensive framework for conceptualizing competency and performance in the work place” [Mercury, ¶ 197; Kurz, Introduction].

Regarding claim 2, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
Mercury further discloses wherein creating a list of social networking elements comprises inferring the list of social networking elements by calculating, by the processor, a competency score and comparing the competency score to other individuals at various proficiency levels (Mercury, ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile (discloses competency score) against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, average skills profile, or preferred/exceptional skills profile for the user's current occupation (discloses comparing to other users at various proficiency levels). Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. In still other examples, the skills view analyzer 4015 may permit the user to select one or more occupations for comparison against the user's current skills profile. In addition to these examples, in some embodiments, the user may be permitted to compare their skills profile against the skills profile of another user (e.g., a friend, coworker, etc.), or against their own earlier skills profile (e.g., from the previous year, five years ago, etc.). For all of these examples, the skills view analyzer 4015 may provide additional functionality such as searching for an optimal set of badges that the user could earn to bring the user's current skills profile up to the skill levels of the compared profiles).

Regarding claim 3, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
Mercury further discloses …wherein the structural analysis comprises calculating, by the processor, network measures (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile (discloses network measures) to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc.).

Regarding claim 4, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
Mercury further discloses …wherein the network measures are selected from the group consisting of closeness, in-degree, constraint, and efficiency (Id., ¶ 237, In step 4301, the top performer blueprint tool 4215 may retrieve employee performance data from one or more employer performance systems 4265. As noted above, such data may include employee evaluation data (e.g., performance scores, raises, promotions, etc.) employee scores on various work-related testing (e.g., professional certification scores, simulation scores, etc.), employee output (e.g., data metrics regarding employee efficiency (discloses network measure of efficiency), amount of work completed, quality of work completed, etc.), and/or on-the-job monitoring data. In step 4302, based on any combination of the received employee performance data, the top performer blueprint tool 4215 may identify a number of the top performing employees within the company's current (and/or past workforce). In some cases, the top performing employees may be selected from within a particular role at the company (e.g., performing a particular job, at a particular seniority level, at a particular location (discloses network measures selected from a group including closesness)/region/office, having a salary less than a salary threshold (discloses constraint), etc.), in order to match the criteria of new employees being sought by the employer. In different embodiments, different numbers of top performing employees may be selected in step 4302, such as the top 100 performing employees, the top 10% of performing employees, the top 10 most profitable employees from the past N years, etc. In step 4303, for each of the employees identified in step 4302, the top performer blueprint tool 4215 may retrieve the badge portfolio and/or any other available user data. The badge portfolio (or other user data) retrieved in step 4303 may include an aggregated skills profile for the user (e.g., based on the skills associated with each of the user's badges) (discloses in-degree measure of a user’s badges), including personality-based badges (e.g., emotion-related badges, temperament-based badges, etc.), badges for abilities/traits, DNA-based or health-related badges, and/or any other user characteristics determinable from the user's badge portfolio or other user data).

Regarding claim 6, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
Mercury further discloses … wherein the created list is secured (Merucry, ¶ 75, the library data store 303 may include metadata, properties, and other characteristics associated with the content resources stored in the content server 112. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources (discloses list of social network elements associated with competency components), license attributes of the content resources (e.g., any limitations and/or restrictions on the licensable use and/or distribution of the content resource), price attributes of the content resources (e.g., a price and/or price structure for determining a payment amount for use or distribution of the content resource), rating attributes for the content resources (e.g., data indicating the evaluation or effectiveness of the content resource), and the like. In some embodiments, the library data store 303 may be configured to allow updating of content metadata or properties, and to allow the addition and/or removal of information relating to the content resources. For example, content relationships may be implemented as graph structures, which may be stored in the library data store 303 or in an additional store for use by selection algorithms along with the other metadata), (Id., ¶ 53, multiple data stores may reside on a single server 104, either using the same storage components of server 104 or using different physical storage components to assure data security and integrity between data stores (discloses secured data). In other embodiments, each data store may have a separate dedicated data store server 104).

Regarding claim 7, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
Mercury further discloses …wherein analyzing the social network further comprises using topic modelling techniques to measure similarities between social media posts and the extracted component of the identified competency (Id., ¶ 107, In some embodiments, credential receivers may access the platform server 610 via systems 640 to accept or reject newly issued digital credentials, review and update their own set of previously earned digital credentials, as well as to publish (or share) their digital credentials via communication applications or publishing platforms such as social media systems (discloses social media post)), (Id., ¶ 170, in order to determine when a user is eligible for or has earned a personality-based badge, the badge issuer 2030 may receive personality-related data for a user from a variety of data sources, including a formal testing data sources 2021, on-the-job monitoring and/or credentialing systems 2022, external clinical data sources 2023, and other external data sources 2024 that may store personality-related information. Formal testing data sources 2021 may include, for instance, educational facilities, testing centers and/or secure websites configured to administer personality tests to users. In some embodiments, formal testing location 2021 may include a simulation lab physical environment with live and/or simulated tests (e.g., virtual reality, augmented reality, etc.) designed to measure particular personality traits of the user. In some cases, a user may interact directly with a formal testing data source 2021 via a client device 2060. On-the-job monitoring and/or credentialing systems 2022 may include similar or identical systems to those described above, which may monitor and evaluate the user's actions while working, studying, and/or during normal daily interactions (discloses topic modeling techniques to measure identified competency). External clinical data sources 2023 may include doctor's offices, therapists, etc., which may provide (when authorized, and transmitted securely) previous clinical diagnoses of the user. Finally, the additional data sources 2024 may include any other data source with relevant personality-related data may be retrieved and analyzed to identify personality traits of the user with a sufficiently high degree of confidence. For instance, additional data sources 2024 may include email servers and documents stores from which the user's documents and emails may be retrieved and analyzed to determined communication styles and personality traits. Data sources 2024 also may include financial servers (e.g., to obtain the user's bank statements), educational record servers (e.g., to obtain the user's grades, transcripts, disciplinary issues), governmental servers (e.g., to obtain the user's criminal record, etc.), all of which may be analyzed in conjunction with the other data sources 2021-2024 to identify personality traits of the user).

Regarding claim 8, Mercury discloses A system comprising: a memory having computer readable instructions (Mercury, ¶ 250, When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements);
and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
 extracting, by a processor, a component of an identified competency from… (Mercury, ¶ 90,  Processing unit 504, which may be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 500), (Id., ¶ 135, system 1100 also includes a credential-to-skill mapping data store 1120, which may be implemented as a separate external data store and/or may be integrated into the digital credential data store of server 1100. The credential-to-skill mapping data store 1130 may include mappings of one or more tasks or skills associated with each badge type that a user may potentially earn. For example, a badge relating to automotive maintenance for a particular make of car may have associated skills and tasks that include particular maintenance tasks (e.g., tune-ups, part replacements, etc.) (discloses identified components of an identified automotive maintenance competency) for different model cars having the make);
creating a list of social networking elements associated with the extracted component of the identified competency (Id., ¶ 75, the library data store 303 may include metadata, properties, and other characteristics associated with the content resources stored in the content server 112. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources (discloses list of social network elements associated with competency components), license attributes of the content resources (e.g., any limitations and/or restrictions on the licensable use and/or distribution of the content resource), price attributes of the content resources (e.g., a price and/or price structure for determining a payment amount for use or distribution of the content resource), rating attributes for the content resources (e.g., data indicating the evaluation or effectiveness of the content resource), and the like. In some embodiments, the library data store 303 may be configured to allow updating of content metadata or properties, and to allow the addition and/or removal of information relating to the content resources. For example, content relationships may be implemented as graph structures, which may be stored in the library data store 303 or in an additional store for use by selection algorithms along with the other metadata), (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations);
analyzing the created list of social networking elements of a social network of an individual using structural analysis and content analysis (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations), (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components));
combining the structural analysis and the content analysis in a model to determine a score for the individual for the extracted component of the identified competency  (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components)), (Id., ¶ 228, Referring now to FIG. 41, an example diagram is shown representing a user interface screen (or multiple related screens) showing a visual comparison between a user's skills profile and other related profiles. In this example, a user has logged in to the skills view analyzer 4015 via a client device 4060 to request a skills profile. The user's skills profile may be displayed graphically, as in this case, with different bars representing the amount (e.g., current level) of different skills groups. In other cases, the user's skills profile may be output numerically via a chart of numbers or a spreadsheet describing the user's current skill level at a variety of different skills. As noted above, the user's current skill level for each skill (or group of related skills) may be determined by analyzing the badges earned by the user, the age of the badges, on-the-job monitoring, other tests and simulations, as well as other user data such as educational data, employment data, other professional certifications or verified traits/abilities of the user (discloses scoring competency components for a user)), (Id., Fig. 41, Figure depicts scoring competency components for a user).

    PNG
    media_image1.png
    492
    620
    media_image1.png
    Greyscale

While suggested, Mercury does not explicitly disclose …an underlying competency framework;
However, Kurz discloses …an underlying competency framework (Kurz, Fig. 10.1, Figure depicts a competency framework including components for each identified competency).

    PNG
    media_image2.png
    511
    754
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and competency scoring elements of Mercury to include the competency framework elements of Kurz in the analogous art of modeling competency and individual performance for the same reasons as stated for claim 1.

Regarding claims 9-11 and 14, these claims recite limitations substantially similar to those in claims 2-4 and 7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 15, Mercury discloses computer program product comprising one or more computer readable storage media having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: extracting, by a processor, a component of an identified competency from… (Mercury, ¶ 250, When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements), (Id., ¶ 90,  Processing unit 504, which may be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 500), (Id., ¶ 135, system 1100 also includes a credential-to-skill mapping data store 1120, which may be implemented as a separate external data store and/or may be integrated into the digital credential data store of server 1100. The credential-to-skill mapping data store 1130 may include mappings of one or more tasks or skills associated with each badge type that a user may potentially earn. For example, a badge relating to automotive maintenance for a particular make of car may have associated skills and tasks that include particular maintenance tasks (e.g., tune-ups, part replacements, etc.) (discloses identified components of an identified automotive maintenance competency) for different model cars having the make);
creating a list of social networking elements associated with the extracted component of the identified competency (Id., ¶ 75, the library data store 303 may include metadata, properties, and other characteristics associated with the content resources stored in the content server 112. Such data may identify one or more aspects or content attributes of the associated content resources, for example, subject matter, access level, or skill level of the content resources (discloses list of social network elements associated with competency components), license attributes of the content resources (e.g., any limitations and/or restrictions on the licensable use and/or distribution of the content resource), price attributes of the content resources (e.g., a price and/or price structure for determining a payment amount for use or distribution of the content resource), rating attributes for the content resources (e.g., data indicating the evaluation or effectiveness of the content resource), and the like. In some embodiments, the library data store 303 may be configured to allow updating of content metadata or properties, and to allow the addition and/or removal of information relating to the content resources. For example, content relationships may be implemented as graph structures, which may be stored in the library data store 303 or in an additional store for use by selection algorithms along with the other metadata), (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations);
analyzing the created list of social networking elements of a social network of an individual using structural analysis and content analysis (Id., ¶ 81, external data aggregators 309 may be third-party data stores containing demographic data, education related data, consumer sales data, health related data, and the like. Illustrative external data aggregators 309 may include, for example, social networking web servers, public records data stores, learning management systems, educational institution servers, business servers, consumer sales data stores, medical record data stores, etc. Data retrieved from various external data aggregators 309 may be used to verify and update user account information, suggest user content, and perform user and content evaluations), (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components));
combining the structural analysis and the content analysis in a model to determine a score for the individual for the extracted component of the identified competency  (Id., ¶ 85, A content management server 102 also may include an evaluation system 406. The evaluation system 406 may be implemented using dedicated hardware within the content distribution network 100 (e.g., an evaluation server 406), or using designated hardware and software resources within a shared content management server 102. The evaluation system 406 may be configured to receive and analyze information from user devices 106 (discloses content analysis), supervisor devices 110, and administrator servers 116, etc. For instance, evaluation system 406 may receive, aggregate, and analyze user evaluation data for different types of users (e.g., end users, supervisors, administrators, etc.) in different contexts (e.g., media consumer ratings, trainee or student comprehension levels, teacher effectiveness levels, gamer skill levels, etc.)), (Id., ¶ 229, the example user interface may provide the user with options to compare the user's current skills profile against various skills profiles retrieved from the library or from other sources. For instance, the skills view analyzer 4015 may compare the user's skills profile to a minimum skills profile, (discloses analyzing social network elements of an individual using structural analysis) average skills profile, or preferred/exceptional skills profile for the user's current occupation. Additionally, the skills view analyzer 4015 may search and analyze the library to find one or more different occupations having the closest matching skills profile to the user's current skills profile. In some cases, other criteria may be taken into account during the matching, such as salary, lifestyle, educational qualifications, etc. (discloses list of social network elements associated with competency components)), (Id., ¶ 228, Referring now to FIG. 41, an example diagram is shown representing a user interface screen (or multiple related screens) showing a visual comparison between a user's skills profile and other related profiles. In this example, a user has logged in to the skills view analyzer 4015 via a client device 4060 to request a skills profile. The user's skills profile may be displayed graphically, as in this case, with different bars representing the amount (e.g., current level) of different skills groups. In other cases, the user's skills profile may be output numerically via a chart of numbers or a spreadsheet describing the user's current skill level at a variety of different skills. As noted above, the user's current skill level for each skill (or group of related skills) may be determined by analyzing the badges earned by the user, the age of the badges, on-the-job monitoring, other tests and simulations, as well as other user data such as educational data, employment data, other professional certifications or verified traits/abilities of the user (discloses scoring competency components for a user)), (Id., Fig. 41, Figure depicts scoring competency components for a user).

    PNG
    media_image1.png
    492
    620
    media_image1.png
    Greyscale

While suggested, Mercury does not explicitly disclose …an underlying competency framework;
However, Kurz discloses …an underlying competency framework (Kurz, Fig. 10.1, Figure depicts a competency framework including components for each identified competency).

    PNG
    media_image2.png
    511
    754
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and competency scoring elements of Mercury to include the competency framework elements of Kurz in the analogous art of modeling competency and individual performance for the same reasons as stated for claim 1.

Regarding claims 16-18, these claims recite limitations substantially similar to those in claims 2-4 respectively, and are rejected for the same reasons as stated above.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercury and Kurz in view of Toole, U.S. Publication No. 2011/0276408 [hereinafter Toole].

Regarding claim 5, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
While suggested, the combination of Mercury and Kurz does not explicitly disclose …wherein the content analysis comprises calculating, by the processor, using neuro-linguistic processing to associate the list of social networking elements with content.
However, Toole discloses …wherein the content analysis comprises calculating, by the processor, using neuro-linguistic processing to associate the list of social networking elements with content (Toole, ¶ 26, The method and system in accordance with the principles of the present invention includes the following major elements. (1) The first step involves determining the user's Ph-MetaType, which is a system based testing event based upon the Enneagram personality system that may include some additional pattern-based typing distinctions based upon neuro linguistic programming (NLP). To determine the user's Ph-MetaType, the user takes a test on the Internet either on a social network having deployed thereon modules of the present invention, on a system controlled by the system operator or administrator, or via an application created for third party websites or mobile devices. (2) If a user takes the Ph-MetaType determinant test on the system operator's website, his or her Ph-MetaType will be stored in their social networking profile (see Facebook.TM.), which can be publicly shared or kept private to share with select people. It will also become a part of the system operator's website database. The users Ph-MetaType result will also be stored via cookie technology (either standard or Flash-based), or using whatever technologies are developed and become standard for storing and conveying such information on the user's Internet enabled device that identifies a particular "type" of user to advertising servers for the purpose of delivering customized ads (stored either on the desktop; conveyed via the router or stored by the Internet Service Provider, etc.). (3) If the user takes the Ph-MetaType determinant test via an application that is housed on another website or mobile device, then the user's Ph-Metatype information will be stored on the user's computer or on their mobile device via cookie technology, or whatever technologies are developed and become standard for storing such information for the purpose of tracking and identifying a particular user as heretofore mentioned. The test taking user's IP address is stored in the system along with the test results and the user's name, email information and the results of their test along with any other information the system operator deems relevant in the system operator's website database. (4) On the system operator's social network, advertisers can customize advertisements to reach users on the operator's network based upon their particular Ph-Metatype. Instructions on how to customize ads may be given to advertisers, or the advertisers may use the system operator's consulting services to customize the ads. (5) The system operator may deliver customized ads throughout the Internet, not just to users on the system operator's social network, but via system operator ad servers that deliver advertising on third party sites, or via a cooperative sub-system operable with third party ad servers owned by other companies that will interact with the system operator's tracking system (cookies or otherwise as heretofore mentioned) that convey the user's Ph-Metatype information to the ad server. (6) The system operator may license its technology to other social networks such as Facebook.TM. to enable Facebook to customize advertising per the Ph-MetaType information based on a fee paid to the system operator. (7) Once the users Ph-MetaType information is conveyed to the ad server, there will be a minimum of 9 variations that are created based upon that information (there are 9 main enneagram types.) Additional parameters may include additional enneagram variations (there are 3 enneagram sub-types) and different hybrid variations of each of the 9 types to create many additional possibilities for customization).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and competency scoring elements of Mercury and the competency framework elements of Kurz to include the nuero-linguistic elements of Toole in the analogous art of determining personality profile markers.
The motivation for doing so would have been to “improve[s] the online experience to deliver effective and relevant ads based upon the user's personality type which is referred to as "Ph-Metatype"”, wherein the determination of a user’s personality type would benefit Mercury’s and Kurz’s methods of matching of a user's current skill set to associated jobs/occupations [Toole, ¶ 10; Mercury, ¶ 197; Kurz, Introduction].

Regarding claims 12 and 19, these claims recite limitations substantially similar to those in claim 5, and are rejected for the same reasons as stated above.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercury and Kurz in view of Jersin et al., U.S. Publication No. 2019/0197487 [hereinafter Jersin].

Regarding claim 13, the combination of Mercury and Kurz discloses the computer-implemented method of claim 1.
While suggested, the combination of Mercury and Kurz does not explicitly disclose …wherein combining the structural analysis and the content analysis in a model uses a regression model.
However, Jersin discloses  …wherein combining the structural analysis and the content analysis in a model uses a regression model (Jersin, ¶ 77, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring candidate skills and job candidates).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the social network and competency scoring elements of Mercury and the competency framework elements of Kurz to include the regression elements of Jersin in the analogous art of automated message generation for hiring searches.
The motivation for doing so would have been to “improve the immediate quality of the new candidate stream 404 and the existing candidate stream 406” (Jersin, ¶ 125), wherein such improvements would benefit Mercury’s and Kurz’s methods of matching of a user's current skill set to associated jobs/occupations [Jersin, ¶ 125; Mercury, ¶ 197; Kurz, Introduction].

Regarding claim 20, this claim recites limitations substantially similar to those in claim 13, and is rejected for the same reasons as stated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makhani et al., U.S. Publication No. 2016/0378865 discloses a Method For Improving Search Relevance Using Past Searcher's Reputation Through E.g. Phone, For Linkedin, Involves Modifying Search Relevance Score Associated With Specific Member And Skill Based On Skill Reputation Score.
Kunal et al., U.S. Patent No. 8,311,950 discloses Detecting Content On A Social Network Using Browsing Patterns.
Rastkar et al., U.S. Publication No. 2019/0236718 discloses a System For Performing Skills-based Characterization And Comparison Of Entities, Analyzes Set Of Scores In Skill Vector To Characterize Grouping With Respect To Set Of Skills And Outputs Result Of Analyzed Set Of Scores.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624